On behalf 
of my country and Government, I should like first of all to convey our 
congratulations to Mr. Ganev on his election to the presidency of the United 
Nations General Assembly at its forty-seventh session. His competence and the 
wealth of experience he has acquired during his career as a diplomat in the 
service of his country, Bulgaria which enjoys great prestige on the 
international scene constitute, for the members of the Assembly, a sure 
guarantee for the success of our work. 
My delegation particularly welcomes this choice of President because our 
two countries have good relations, which are marked, among other things, by 
the massive assistance which his country gave to the heroic liberation 
struggle of our people and of the African Party for the Independence of Guinea 
and Cape Verde (PAIGC) against colonialism. Because of this, I should like 
here and now to assure him of my delegation's cooperation in carrying out the 
lofty mission the Assembly has just entrusted to him. 
My delegation offers its congratulations and expresses its gratitude to 
Mr. Samir Shihabi, who, with great talent, wisdom and efficiency, guided the 
work of the forty-sixth session. We wish him every success in his future 
endeavours. 
Our congratulations and our thanks also go to the Secretary-General of 
the United Nations, Mr. Boutros Boutros-Ghali, for his tireless, constant, 
clear-sighted and successful efforts to safeguard peace and security the world 
over. We also pay tribute to the Secretary-General's dedication, to his 

visionary ability and his capacity to act, and, particularly, to his concern 
for preserving the prestige and the effectiveness of the United Nations in all 
circumstances. 
To his predecessor, Mr. Perez de Cuellar, who worked relentlessly for the 
renewal of the United Nations system, the establishment of international peace 
and security and development, we extend all our congratulations and a ringing 
tribute for the work he accomplished in the service of the international 
community. We wish him also every success in his future endeavours. 

The admission of new Members is an important stage in attaining the 
universality of the Organization, thereby enabling it to undertake greater 
action and giving it greater dynamism to achieve its objectives. That is why 
the Republic of Guinea-Bissau welcomes with joy the new Members that have 
joined our great family since the forty-sixth session. The delegation of the 
Republic of Guinea-Bissau congratulates all those countries. 
The forty-seventh session is being held at a time when international 
relations have been given a new momentum for progress and dynamism; and this, 
thanks to far-reaching changes taking place in the world. 
The Secretary-General, at the request of the Security Council, has 
submitted to us a report entitled, "An Agenda for Peace" (A/47/277), in which 
he refers quite rightly to the concept of preventive diplomacy and the idea of 
the maintenance, strengthening and consolidation of peace throughout the 
world. The Republic of Guinea-Bissau supports these initiatives. 
This new dynamic which today characterizes international relations, 
henceforth freed from the cold war, is a source of great hope for stability 
and opens up prospects for peace, understanding and cooperation which have 
enabled the United Nations to help in taking concrete initiatives for settling 
many conflicts. 
Yes, the world today has undergone extraordinary change. Everywhere the 
movement in favour of better democratization and of respect for basic human 
rights is emerging. We know that such claims will go unheeded if they are not 
accompanied by the same vital movement for prosperity and well-being. 
Furthermore, a number of important and dramatic events have afflicted us in 

recent times and have led us to be pessimistic. I am convinced that today, as 
in the past, the Assembly will be able to find its bearings again. 
The situation in southern Africa is hardly improving in spite of the 
announcement of reforms that will put an end to the system of apartheid. In 
view of recent developments in that country we are still concerned. However 
we are following with great interest measures to abolish segregationist laws 
adopted by the South African Government and we urge it to continue 
negotiations with the anti-apartheid movements for the final elimination of 
the apartheid system in that country where the overwhelming majority of the 
population still does not have the right to vote, to decide its own future and 
freely choose its leaders. 
Inter-ethnic violence caused and maintained by certain backward-looking 
forces continues to bring the country bloodshed and affliction. My delegation 
invites the international community to maintain pressure on the South African 
Government so that the process that has begun may lead to the total 
elimination of apartheid and to the establishment of a democratic and 
multiracial society. 
The Assembly is certainly aware of the fraternal links of friendship 
which bind the people of Guinea-Bissau to the brother people of Angola. That 
is why the Republic of Guinea-Bissau, its people and its Government were 
overjoyed at the peace process which has begun in that country and which has 
led to the establishment of a multiparty system and of democratic, free and 
universal elections. 

For the Angolan people new prospects have opened up enabling it to 
undertake the reconstruction and development of its sorely-tried homeland. On 
this occasion of celebrating peace and regained harmony the Government of 
Guinea-Bissau reiterates its fraternal feelings of solidarity and its wishes 
for prosperity for Angola. 
We earnestly hope that the peace process in Mozambique will have the same 
outcome and that the international community might soon be able to celebrate 
the end of the painful fate into which the civil war has plunged that 
country. We encourage the Mozambican Government to continue along the path of 
dialogue and we exhort RENAMO to show good will in order to allow for the 
speedy establishment of peace in that country so sorely tried by so many years 
of violence. 
In Western Sahara we hope that the necessary conditions will quickly be 
met so that a referendum on self-determination under the aegis of the United 
Nations might be held as soon as possible in order to establish a lasting 
climate of peace and security in that region. 
In Liberia as well, the efforts of the Economic Community of West African 
States (ECOWAS) to create an atmosphere that would lead to a normalization of 
the political situation and to the holding of democratic elections, have, 
unfortunately, not yet borne fruit. We reiterate our appeal to the warring 
parties, especially the National Patriotic Forces of Liberia, to comply 
scrupulously with the Yamoussoukro agreements, especially the agreement 
reached on 30 October 1991. 
The quest for a dynamic solution for a global settlement of the problems 
of that country are based on essential respect for the rights of all. It does 

not depend only on the willingness of States and people in the region; it must 
also commit all of us who, for various reasons, have an impact on the 
behaviour of the various protagonists so that there might be a lasting and 
just peace. 
Somalia has become a field of carnage and of constant concern to the 
international community. For some time now we have been seeing a fratricidal 
civil war with disastrous consequences for that country and its defenceless 
civilian population. The Assembly, a forum for heightening awareness and a 
court of appeal, will not fail to ask the international community to give more 
coherent and concrete assistance in the face of this new development in order 
to bring this bloody and outrageous conflict to an end. We appeal most 
urgently to the parties involved in the conflict to comply with the agreements 
signed in Djibouti and to agree to mitigate the sufferings of that brave 
people. The Republic of Guinea-Bissau, for its part, supports any proposal to 
find a peaceful solution to this conflict as soon as possible. 
In the Horn of Africa there is also Ethiopia, the authorities of which we 
would like to encourage to continue the dialogue begun for lasting peace and 
security in that country and in the region. 
In the Middle East, we are convinced that peace is possible if the 
parties to the conflict are imbued with the necessary political will. 
Guinea-Bissau hopes that a rapid, negotiated solution might be found to the 
problem of the Middle East so that the peoples of that region might be able to 
live in peace. The Palestinian people are however entitled to a homeland, to 

a sovereign State, within secure and internationally acknowledged borders. My 
country therefore supports and encourages all the initiatives undertaken to 
restore peace between the Palestinian and Israeli peoples. 
We welcome the prospects opened up for the restoration of peace and 
security in Lebanon. The whole world admires the courage of the Lebanese and 
I am certain that the whole world will help them to bring about the triumph of 
their ideas. The Lebanese people will find a source of justified pride in 
this. 

In Cambodia, new prospects for a lasting peace were opened after the 
negotiations. One of the most recent prospects is the organization of free 
elections, being prepared with the welcome assistance of the United Nations, 
which we should like to commend and encourage. We believe and hope that the 
organization of these free and democratic elections will put an end to the 
long years of suffering endured by the heroic people of Cambodia. 
As to the question of East Timor, the Republic of Guinea-Bissau is hoping 
for an acceptable and speedy peaceful conclusion to this serious problem, 
which is a source of concern to us. The Maubere people must regain its 
legitimate right to self-determination and independence, if it so wishes. I 
repeat: if it so wishes. That is why we welcome the high-level meeting of 
delegations of Portugal and Indonesia under the auspices of the United Nations 
with a view to finding the necessary framework for a settlement suitable to 
all the parties to the conflict. We should like to assure all the parties 
involved in the process of seeking a favourable and speedy outcome of the 
conflict of our availability and support. 
In spite of their admission to the United Nations, the two Koreas have 
yet to find common ground for the reunification of the great Korean nation. 
The Republic of Guinea-Bissau is privileged to have good economic and 
diplomatic relations with the two Koreas - north and south. That is why we 
appeal to them to continue negotiations for the speedy reunification of the 
great Korean homeland. 
Similarly, the Republic of Guinea-Bissau urges the Cypriot communities to 
continue negotiations, with the assistance of the Secretary-General, for a 
peaceful settlement of the Cypriot conflict. 

The Republic of Guinea-Bissau, again within the context of the quest for 
peace and harmony among nations, has undertaken diplomatic relations of 
cooperation and friendship with all countries throughout the world that 
fervently seek peace and justice. 
Guided by this thinking, we also maintain diplomatic relations of 
cooperation and friendship with the Republic of China (Taiwan). That is why 
we support and endorse the reference made to that country by the President of 
Nicaragua from this rostrum. 
In this regard, we pay a well-deserved tribute to the valuable assistance 
given to my country's development efforts by another country from the 
developing world the Republic of China whose economic performance, which 
now puts it among the major economic Powers of the world, is in many regards 
exemplary. 
In Latin America, we welcome and support the peace process begun under 
United Nations auspices for the restoration of security and stability in that 
region. 
Since the developments of 30 September in Haiti, President Aristide, the 
constitutionally elected President, and his Government are still waiting to 
take up their legitimate places, to which they are entitled. The 
international community and the Organization of American States should help 
them in that regard. Guinea-Bissau, which hopes for a peaceful and speedy 
settlement of that conflict, urges all the parties involved to heed reason and 
to respect the basic rights of the Haitian people. 
The growing tension and conflict in Central and Eastern Europe are 
jeopardizing international peace and security. 

Guinea-Bissau is anxiously following the evolution of the situation in 
the former Yugoslavia. Each day we deplore the violence and the hatred in the 
confrontations that have cost so many human lives. That is why the Republic 
of Guinea-Bissau commends the initiatives and the efforts of the United 
Nations, through its Secretary-General, and of the European Economic Community 
with a view to achieving a peaceful solution to the inter-ethnic conflict. 
The successful missions already conducted and the restored confidence in 
the Organization give solid grounds for satisfaction and, above all, for 
hope. The Republic of Guinea-Bissau hopes that all those involved in conflict 
will rediscover the virtues of dialogue and cooperation, which are the only 
arms that lead to peace. 
The Government of General Joao Bernardo Viera, President of the Council 
of State of the Republic of Guinea-Bissau, has committed all of Guinea-Bissau 
to a process of pluralist democratization and to the establishment of a State 
of law, as well as to the improvement and recovery of the economy, with a view 
to greater social justice. 
The process of democratization now under way in Guinea-Bissau is 
perceived everywhere as the clear sign of fundamental change, whose goal is 
justice, social stability and greater well-being. So that it can be effective 
and practical, this process is based on my country's historical social and 
cultural realities. 
In our view, the recent adoption of our Electoral Law narrows the gap 
between the aspirations of our people and reality, and gives all citizens the 
means to express themselves freely and indeed to be free. The progressive 
 
disengagement of the State from the industrial and commercial sector, the 
encouragement of private initiative, the promotion of private property and the 
creation of conditions of social stability, unity and national cohesion are at 
the heart of these transformations now taking place in our country. 
However, experience has shown that the attainment of democratic 
objectives in African countries is necessarily accompanied by some degree of 
problems and of questioning. The determination to democratize is 
unfortunately facing difficulties that stem from the implementation of 
structural adjustment policies, which, it should be stressed, do not have the 
expected donor support. This situation worsens the state of impoverishment 
and the feeling of frustration of our peoples. The dependence of 
Guinea-Bissau, in particular, and of African States, in general, on 
international agencies and bilateral partners is thereby strengthened. 
There can be no doubt that we are at a uniquely decisive and historic 
stage in which all efforts must converge to strengthen the positive trends 
that we have observed and to make them irreversible and give a new dimension 
to the relations between parties and States. This new trend which today 
characterizes international relations bears the hope of stability and has 
opened up prospects of peace and understanding. 
Guinea-Bissau has, in every instance, endeavoured to work in its foreign 
relations towards a policy based on confidence, dialogue and harmony. 

The process of democratic openness begun in Guinea-Bissau and the 
resulting economic liberalization require the constant support of the 
international community. This democratic process deserves to be supported, 
because there can be no real democracy without development. It is therefore 
clear that a democracy which is not founded on a solid economic base is but an 
illusion. 
It is virtually impossible today to discuss international relations 
without recalling, with sadness, the seriousness of the economic crisis of the 
developing countries in general and of the African countries in particular. 
The decline in export earnings, foreign debt and the inadequacy of resources 
for development, compounded by natural disasters, have served to further 
deteriorate socio-economic conditions in many countries. 
The United Nations has become aware of this situation and has adopted the 
Programme of Action for African Economic Recovery and Development for our 
benefit. None the less, the objectives sought have not been attained. The 
response of the developed countries and of international economic and 
financial institutions has not been commensurate with their commitments, 
though most of the African countries have agreed to carry out the reforms 
imposed upon them. 
Africa remains ready, however, to reaffirm its commitment to apply the 
necessary transformation policies, as evidenced, inter alia, by the adoption of 
the African Charter for Popular Participation in Development and 
Transformation, and the proposals made as a result of the final assessment of 
the Programme. The new framework for cooperation must ensure sufficient 
resources; debt reduction and cancellation; and the adoption of lasting 
solutions to commodities problems, in the hope that the agreement thus reached 
will receive the full support of Africa's partners. 

In spite of the truly commendable efforts made by the African Governments 
in the framework of implementing programmes of structural adjustment, our 
economic situation and living conditions are becoming increasingly difficult. 
The Programme of Action for African Economic Recovery and Development, 
1986 to 1990, which had given rise to such hopes, unfortunately has not 
responded to the legitimate concerns of the African peoples and leaders for 
growth and for viable economic and social development. 
The approaches taken thus far to finding a solution to the serious 
problem of debt, while encouraging in certain respects, are far from 
responding to the real economic concerns of the developing countries. The 
search for a solution to the foreign-debt problem of the developing countries 
must not only involve a further strengthening of solidarity in the 
international community and shared responsibility between creditors and 
debtors, but must also take into account the growth objective of the 
developing countries. 
As we noted earlier, the world is experiencing extraordinary change. 
Everywhere, the trend towards greater democratization and towards respect for 
fundamental human rights is in evidence. But we know that these demands will 
go unheeded if they are not accompanied by an equally vital drive towards 
well-being and prosperity. 
Furthermore, the international community must give special attention to 
the implementation of the Declaration and Programme of Action for the Least 
Developed Countries for the 1990s, adopted at the Paris Conference, which 
remains a charter for us all. 
We make a pressing appeal to the international community that urgent and 
appropriate action be taken with a view to the adoption of a consistent 

programme of cooperation for the development of the developing countries, and 
above all, of Africa, an almost forgotten continent. 
In this respect, my delegation welcomes the initiative of the Japanese 
Government to convene once again in 1993 a summit conference on the 
development of Africa, as well as the French proposal, made by President 
Francois Mitterrand, to convene a high-level meeting on social development. 
The course charted by our countries towards greater freedom and democracy 
supports the concept expressed in the "Human Development Report" recently 
published by the United Nations Development Programme (UNDP), which recommends 
"a participative form of development in which the human being is placed at the 
center of the decision-making process". 
In this context, we are gratified by and we unreservedly support the 
decision to convene a World Conference on Human Rights as planned for 1993 in 
Vienna. 
Along these same lines, women in Guinea-Bissau participated equally with 
men in the liberation struggle in our country. At the same time, they fought 
to win their freedom and emancipation. 
It is for all these reasons that my Government unreservedly supports the 
World Conference on Women, to be held in 1995. This long-awaited Conference 
will provide an opportunity to review at a very high level the problems of 
women in the world. 
Sustainable and lasting economic and social development can only be 
achieved in the context of a healthy environment. In our opinion, the Rio 
Conference was a success, but the implementation of the decisions reached in 
that important and high-level forum will be even more decisive. After the 
holding of the United Nations Conference on Environment and Development, we 

focus our hopes today on the Commission on Sustainable Development, which is 
to meet at the ministerial level, and whose task it will be to follow up the 
implementation of the programmes contained in Agenda 21 and to see to it that 
they are implemented in an integrated manner. 
In that connection, may I, on behalf of my delegation, extend our warmest 
congratulations and sincerest thanks to Mr. Maurice Strong for the remarkable 
work that he accomplished at the head of a team whose dynamism, expertise and 
effectiveness are today recognized by all delegations. Mr. Strong's tireless 
efforts throughout the preparatory process as well as his personal commitment 
to the noble task assigned to him by the international community were the best 
guarantee of the historic success of the Rio de Janeiro Conference. It is our 
hope and our belief that he is among the best-qualified people, if not the 
best-qualified person, to guide the initial steps of the secretariat of that 
Commission. This is certainly vital to ensure the effective implementation 
and prompt follow-up of the commitments reached in Rio. 
In this connection, the secretariat of the Commission on Sustainable 
Development will necessarily require an identifiable structure. Its staff 
must be highly qualified and conform to an equitable geographical 
distribution, and it must base itself on the experience acquired in the United 
Nations Conference on Environment and Development preparatory process.* 
The President returned to the Chair. 

The idea of rapidly establishing a structure and staff for the 
implementation of the recommendations and decisions of the Rio Conference 
prompts us to consider that solutions to environmental problems must 
necessarily take into account development in all its dimensions, particularly 
in its regional socio-economic dimensions. 
Part of Guinea-Bissau, a member of the Permanent Inter-State Committee on 
Drought Control in the Sahel (CILSS), is in a region afflicted by drought. We 
call urgently for the rapid establishment of an intergovernmental committee 
that will be entrusted with the development of an international convention to 
fight drought and desertification. The Republic of Guinea-Bissau reaffirms 
once again its support of the Bamako Convention, which prohibits the importing 
of waste to Africa, and the Bamako Commitment of the African countries 
regarding their priorities in the field of the environment. 
The World Summit for Children, held in 1990, broke new ground for the 
improvement of living conditions of children the world over. We have adhered 
to and implemented the decisions and recommendations that came out of that 
Summit. As our immortal leader Amilcar Cabral said, "Children are the flowers 
of our struggle and the reason for our fight." 
The Organization of African Unity (OAU) Conference on the African Child, 
which will be held next November in Dakar, Senegal, will be an opportunity to 
show our active solidarity with children, who, unfortunately, suffer from so 
many problems and also to show that the international community is in 
solidarity with all African youth. 
Now that tensions between East and West have been resolved and 
ideological antagonism has ended, it remains for us to pay attention to the 

developmental problems of the poor countries and thus to ensure international 
peace and security. 
In this very Assembly, for years on end, high-ranking personages have 
from this rostrum drawn our attention to the decisive role of disarmament in 
the evolution of the developing countries. This is a dimension that we must 
never forget in our work. 
That is why the Government of Guinea-Bissau supports the establishment of 
a moral and political climate that encourages the total elimination of all 
arms of destruction, because reductions in military budgets and expenditures 
will benefit economic and social development in many parts of the world at 
large and in Africa in particular. 
Like the environment, other problems suffered by Africa AIDS, 
tuberculosis, yellow fever, drugs and more could be faced up to with the 
support and effective assistance provided by the colossal sums of money that 
would be freed up through complete and total disarmament. 
But at this point we should like to commend the United Nations system, 
the funding bodies and the international organizations both governmental and 
non-governmental such as the World Health Organization (WHO) for their 
efforts and support thus far in helping us face the scourges that ravage our 
continent. 
In spite of the uncertainties hanging over the global economy and 
international relations in general and above all the risk of marginalization 
for the African continent, it is unthinkable that the peoples, countries and 
Governments affected by crisis might yield to disarray or discouragement. 

